DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sansevero (6,223,861).
Sansevero discloses an elevator system and method comprising: a hoistway accessible by at least one hoistway door (14); at least one elevator car (11) located in the hoistway; a hoistway door switch (12) associated with the at least one hoistway door (14); at least one inspection switch (10); at least one emergency stop switch (column 3, lines 1-27); and an elevator controller (18); wherein the elevator controller is configured: to monitor the hoistway door switch, the inspection switch and the emergency stop switch (abstract; and column 3, lines 1-65); and to prevent inspection mode operation of the elevator car until at least one change of state is detected of each of the hoistway door switch, the 
inspection switch and the emergency stop switch (column 2, line 39 – column 3, line 65).
Sansevero discloses the elevator system, wherein the inspection switch is located within the hoistway (figure 1).
Sansevero discloses the elevator system, further comprising a set of elevator inspection controls (inherent via figure 2).
Sansevero discloses the elevator system, wherein the emergency stop switch is located within the hoistway (column 3, lines 1-27).
Sansevero discloses the elevator system, further comprising one or more additional switches (12, 13, 16, and 17) and wherein the elevator controller is further configured to prevent inspection mode operation of the elevator car until at least one change of state is detected of each of the one or more additional switches.
Sansevero discloses the elevator system, wherein the elevator controller (18) is arranged to indicate the switches of which at least one change of state has been detected.
Sansevero discloses the elevator system, wherein the elevator controller is configured to prevent all operation of the elevator system if a change of state is detected of at least one, but not all of the switches (column 2, lines 39-67).
Sansevero discloses the method, further comprising subsequently returning the elevator system to a normal mode if, whilst the elevator system is operating in the inspection mode, the inspection switch is placed into a normal operation position (column 3, lines 45-65).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansevero.
Sansevero is discussed above.  Sansevero does not disclose the exact location of the emergency stop switch.
Official Notice is taken with respect to it being well known in the art to place an emergency switch at either the top or the bottom of the elevator car.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to utilize the well known teachings with Sansevero, because the teachings provide a specific location for the emergency stop.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF7/29/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837